                         IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA


 JOHN CARLINO, an individual, EAD
 COSMETICS LLC, a Florida Limited
 Liability Company, and CARLINO &
 DAVIS INTERNATIONAL LLC, a Florida
 Limited Liability Company,
                                                CASE NO.: 0:18-cv-61620-DPG
           Plaintiffs,
 v.

 ERIK ALAN DAVIS, an individual d/b/a
 ERIK ALAN DAVIS, LE SUPREME, a
 Florida Limited Liability Company, and
 TIM HOCKLANDER, an individual,

           Defendants.



                           STIPULATED PROTECTIVE ORDER
      This Stipulated Protective Order shall confirm that the parties and their counsel

agree to the following, which shall not prevent any party from requesting that another

party or the Court modify any designation or permit broader or more limited disclosure of

any particular documents or information. The burden of proving to the Court that the

information has been properly designated and requires the protection of such designation

shall be on the party that made the original designation.

                                     DEFINITIONS

1.    "Producing Party" means the party producing material, whether a party to this case

      or a third party that has discoverable information.

                                            1
2.   "Classified Information" consists of "Confidential Information" and "Attorneys' Eyes

     Only Information."

3.   "Confidential Information" means information that is determined by the Producing

     Party, acting in good faith, to be any type of (a) confidential, sensitive, competitive,

     or potentially invasive of an individual’s privacy interests; (b) not generally known

     in the context or form as known by the producing party; (c) not normally revealed

     to the public or third parties or, if disclosed to third parties, is such that the

     producing party would require such third parties to maintain the information in

     confidence; and (d) information (regardless of how generated, stored, or

     maintained) or tangible things that qualify for protection under standards

     developed under Fed. R. Civ. P. 26(c). “Confidential Information” includes, but is

     not limited to, confidential research, development, technical, or commercial

     information, as well as other such information that the requesting party and non-

     parties would not have access to but for this litigation.

4.   "Attorneys' Eyes Only Information" means Confidential Information that the

     Producing Party reasonably believes, in good faith, is so highly confidential and

     proprietary that disclosure to an opposing party would create a substantial risk of

     serious and irreparable injury. Examples of such information could include trade

     secret information, future product plans, competitive pricing, customer lists, and

     competitive business financial information that the designating party reasonably

     believes, in good faith, is of such a nature that its disclosure may impact its

     competitive position relating to the receiving party or third parties.

                                            2
5.   “Counsel” shall mean attorneys, paralegals, and staff in the law firms identified

     below who are representing the parties in the captioned action:

                   Richter Trademarks, P.L.
                   The Concept Law Group, P.A.
                   Cobb Eddy, PLLC

     and any other Counsel who hereinafter enters a Notice of Appearance in this

     lawsuit.

6.   "Independent Experts and Consultants" shall mean consultants or experts retained

     for purposes of this case who are not (a) competitors of any party to this action, (b)

     a current officer, director, or employee of a party, nor anticipated at the time of

     retention to become an officer, director or employee of a party, and (c) have not

     within the past year been an officer, director, employee, or in-house consultant to

     any party to this case.

                               SPECIFIC PROVISIONS

7.   Scope of Order. This Order shall not govern the admissibility of evidence during

     the trial nor does it prohibit either party from seeking a protective order to govern

     disclosure of confidential information to the public during the trial. As part of the

     pretrial planning phase of this case, the Parties will meet to discuss whether to

     extend this Order to the trial of this matter, or whether to enter into a separate

     Protective Order.

8.   Limited Use of Classified Information. Information or documents designated as


                                           3
     "Confidential" or "Attorneys' Eyes Only" must not be used or disclosed by the

     parties, counsel for the parties or persons authorized to receive Classified

     Information under paragraphs 10 and 11 of this Order, for any purposes

     whatsoever other than preparing for and conducting the litigation, including

     appeals, in which the information or documents were disclosed. Prohibited uses of

     Classified Information include but is not limited to use for competitive purposes.

9.   Designating Classified Information. The Producing Party may designate the

     material produced as "Confidential" or "Attorneys' Eyes Only" only when the

     Producing Party in good faith believes the document contains information subject

     to paragraphs 3 & 4, above. Designation of Classified Information shall be made

     by placing or affixing on the information or document in a manner that will not

     interfere with its legibility the terms "Confidential" or "Attorneys' Eyes Only", except

     for Classified Information not reduced to documentary, tangible or physical form,

     or which cannot be conveniently marked as containing "Confidential" or "Attorneys'

     Eyes Only" information, which accordingly shall be designated by the party

     asserting its confidentiality by identifying the same as "Confidential" or "Attorneys'

     Eyes Only" information at the time of disclosure and/or by confirming the same

     within fourteen (14) days thereafter (or as soon as reasonably practical) by sending

     counsel for the opposing party a correspondence identifying the Classified

     Information. Classified Information may be designated as such by stamping or

     otherwise marking information prior to production or disclosure of the information

     or documents, except for documents produced for inspection at the party's facilities

                                            4
and deposition testimony.

a.    For all written material, documents or tangible items, the designation

      "Confidential" or "Attorneys' Eyes Only" shall be placed on the first page

      and also on each page disclosing the Classified Information.

b.    In the event that documents are produced for inspection at the party's

      facilities, such documents may be produced for inspection before being

      marked "Confidential" or "Attorneys' Eyes Only." Once specific documents

      have been designated for copying, any documents containing Classified

      Information will then be marked "Confidential" or "Attorneys' Eyes Only"

      after copying but before delivery to the party who inspected the documents

      and designated the documents for copying. There will be no waiver of

      confidentiality by the inspection of confidential documents before they are

      copied and designated pursuant to this procedure.

c.    Whenever a deposition involves disclosure of Classified Information:

      i.     The disclosing party shall have the right to exclude from attendance

             at said deposition during such time as Classified Information is to be

             disclosed to any person other than the deponent, Counsel (including

             staff and associates), the court reporter/videographer, the person(s)

             authorized to receive such information pursuant to paragraphs 10

             and 11, a present director, officer, employee or contractor of the

             Producing Party, an author, addressee, or other person indicated as

             a recipient of a document containing the information, and such other

                                     5
       person(s) as may be designated later by written agreement of all

       parties in this action or authorized by order of the Court.

ii.    The deposition transcript or portions thereof that contain Classified

       Information may be designated as containing Classified Information

       on the record at the time of the deposition. Alternatively, a party may

       designate    portions   of   depositions    as   containing    Classified

       Information so long as such designations are made in writing within

       thirty (30) days after the reporter mails the deposition transcript. Until

       this thirty (30) day period has passed, all parties shall treat the

       deposition as though it is marked "Attorneys' Eyes Only" in its

       entirety. The right to make such designations shall be waived unless

       made within the thirty (30) day period, unless this period is extended

       by agreement of the parties. The parties shall cooperate with each

       other in good faith to provide such designations within a shorter

       period of time after transcription if a specific need arises and a

       request is made for expedited processing.

iii.   All deposition transcripts and videotaped versions of depositions

       containing any Classified Information shall be clearly marked on the

       cover page or, in the case of a videotaped deposition, on the media

       disk, as either "Confidential" or "Attorneys' Eyes Only." The court

       reporter shalt be responsible for marking the cover page and all

       copies of a deposition transcript where the designation of Classified

                                6
                   Information is made on the record at the time of the deposition.

                   Otherwise, each party shall be responsible for making its own copies

                   of any deposition transcript where the designations are made after

                   transcription.

            iv.    If any party who wishes to depose a witness using Classified

                   Information that the witness does not have legitimate access to, the

                   party conducting the deposition must first confer with counsel for the

                   party that designated the information concerning whether it agrees

                   or disagrees that the witness may be shown the information at issue

                   subject to the terms of this Protective Order; and if counsel

                   disagrees, the reasons for disagreement. Approval shall not be

                   unreasonably withheld. The parties shall use their best efforts to

                   resolve the matter without requesting Court intervention. The

                   disclosure of any Classified Information to the witness must be

                   withheld pending the ruling of the Court or the agreement of the

                   objecting party.

10.   Persons to Whom "Attorneys' Eyes Only" Information May Be Disclosed. The

      parties and counsel must not disclose or permit the disclosure of any documents

      or information designated as "Attorneys' Eyes Only" pursuant to this Order to any

      other person or entity, except that disclosures may be made in the following

      circumstances:



                                           7
a.   Disclosure may be made to Counsel (as defined in paragraph 5 of this

     Order), and their respective partners, associates, clerks, paralegals, legal

     assistants and support personnel, and organizations retained by such

     attorneys to provide litigation support services in this action (including

     employees of said organizations), but only to the extent that these

     individuals are working on this litigation at the time of disclosure.

b.   Disclosure may be made to court reporters and videographers engaged for

     depositions and those persons, if any, specifically engaged for the limited

     purpose of copying, indexing, sorting or making graphic representations

     from documents provided that such persons are advised that the Classified

     Information is subject to a protective order.

c.   Disclosure may be made to Independent Experts and Consultants

     employed by the parties or counsel to assist in the preparation of the

     lawsuit. Before disclosure to any expert, the expert must be informed of and

     agree to be subject to the provisions of this Order requiring that the

     documents and information be held in confidence, and must sign the

     Acknowledgment attached as Exhibit A, the original of which shall be

     retained by the party engaging said consultant or expert.

d.   Disclosure may be made to the Court and persons associated with or

     employed by the Court whose duties require access to such information.

e.   Mediator(s), arbitrator(s), or special master(s) attempting to assist in

     resolving or adjudicating all or any portion of this matter, provided that the

                                     8
             mediator(s), arbitrator(s), or special master(s) are appointed by the Court or

             all parties agree in writing that the mediator(s), arbitrator(s), or special

             master (s) may serve in that capacity.

      f.     Such other people as may be designated at a later time by written

             agreement of all parties in this action or by order of the Court permitting

             such disclosure.

11.   Persons to Whom Confidential Information May Be Disclosed. The parties and

      counsel for the parties must not disclose or permit the disclosure of any documents

      or information designated as "Confidential" pursuant to this Order to any other

      person or entity, except that disclosures may be made to the persons described in

      paragraph 10 above, individuals who are parties to this lawsuit and, in the case of

      any corporation or other entity that is a party to this lawsuit, the employees,

      directors, officers or managers to whom it is necessary that the material be

      disclosed for purposes of this litigation.

12.   Client Consultation. Nothing in this Order shall prevent or otherwise restrict

      counsel from rendering advice to their clients and, in the course thereof, relying

      generally on counsel's examination of documents or information designated as

      "Attorneys' Eyes Only" or "Confidential," provided that, in rendering such advice

      and otherwise communicating with such clients, counsel shall not make specific

      disclosure of any item so designated except as otherwise permitted by this Order.




                                             9
13.   With respect to all Classified Information, any person indicated on the face of the

      document to be its originator, author, addressee or recipient of a copy thereof may

      be shown the document.

14.   All copies, duplicates, extracts, summaries, or descriptions (hereinafter referred to

      collectively as "copies") of documents or information designated as "Confidential"

      or "Attorneys' Eyes Only" under this Order, or any portion thereof, must be

      immediately affixed with the words "Confidential" or "Attorneys' Eyes Only" if the

      designation does not already appear.

15.   Classified Information from a Non-Party. If any non-party is to produce any

      documents or information to parties in this action (by subpoena or otherwise) that

      the non-party reasonably believes contains Classified Information, the non-party

      shall have the same rights as the parties to designate documents and information

      as "Confidential Information" or "Attorneys' Eyes Only" information under this

      Protective Order and to have such documents and information treated as

      Classified Information. A non-party shall have no further rights under this

      Protective Order other than the ability to designate its documents and information

      as Classified Information under the terms hereof and to have such documents and

      information treated as Classified Information. Furthermore, a party may designate

      as "Confidential Information" or "Attorneys' Eyes Only" information under this

      Protective Order documents and things produced by a non-party, where the

      designating party in good faith believes such documents or things may contain



                                           10
      "Confidential Information" or "Attorneys' Eyes Only" information belonging to the

      designating party.

16.   Classified Information Used in Motion Papers. To the extent that any answers

      to interrogatories, transcripts of depositions, responses to requests for admissions,

      motions, briefs or any other paper (hereinafter, collectively, "Paper") filed or to be

      filed with the Court reveal or tend to reveal Classified Information, a party shall file

      such Paper with Classified Information redacted, and on the same day of filing,

      shall serve opposing counsel by email with a complete unredacted copy of the

      Paper. Classified Information appearing within a Paper may be offered in evidence

      as follows:

      a.     Subject to a prior Order of the Court pursuant to paragraph 16(b)

             immediately below, the Paper must be filed under seal pursuant to Local

             Rule 5.4 and the pertinent CM/ECF Administrative Procedures. Only the

             minimum portion requiring sealing should be filed under seal, i.e., the need

             to seal only one exhibit does not justify sealing all exhibits.

17.   Use of a Party's Own Classified Information. The restrictions on the use of

      Classified Information established by this Order are applicable only to the use by

      a party of Classified Information received from another party. A party is free to use

      its own Classified Information as it desires.

18.   Use of Classified Information at Public Hearing. Subject to the Federal Rules

      of Evidence and Local Rules for the Southern District of Florida, Classified

      Information may be offered into evidence at any hearing or oral argument, except

                                             11
      for at trial, provided that prior to the hearing or proceeding, the parties shall meet

      and confer for the purpose of providing reasonable limitations on the use of

      Classified Information reasonably expected to be introduced or referenced at such

      public hearing or proceeding. Nothing contained herein shall prevent any party

      from seeking further protection with respect to the use of any such Classified

      Information in connection with any public hearing or proceeding in this matter. As

      part of the pretrial planning phase of this case, the Parties will meet to discuss

      whether to the extend this Order to the trial of this matter, or whether to enter into

      a separate Protective Order.

19.   Disputes Regarding Designation of Classified Information. A party is not

      obligated to challenge the propriety of a designation at the time the designation is

      made. A party may challenge the designation of confidentiality by motion at any

      time. If a dispute arises as to whether a particular document is properly designated

      as “Confidential” or “Attorneys’ Eyes Only,” the party seeking such designation has

      the burden of persuasion, and to prove the same, and may move the Court to place

      designation on any such designated document. Any dispute shall be raised in

      writing by the receiving party in email or letter specifying the specific documents in

      dispute (to the extent practical or feasible), and a specific good faith reason for the

      dispute as to each document or, if applicable, designated category of documents.

      If, due to the widespread nature of any over-designation, specific identification of

      documents is not practical or feasible, the challenging party shall provide enough

      information to the designating party to allow the designating party to investigate

                                            12
      the dispute. Upon receipt of such written notice of dispute, the designating party

      shall meet and confer with the receiving party to discuss the dispute. If the parties

      are unable to resolve the dispute, the designating party may contact the Court to

      set a hearing for protective order pursuant to this paragraph within fifteen (15) days

      of said receipt. If a hearing for protective order is scheduled within said time period,

      the designation shall remain until and unless modified by the Court. However, if a

      hearing for protective order is not scheduled within such time period, and unless

      the parties agree in writing to some other arrangement extending the date for, or

      mooting the need for the protective order, then the designation will be said to have

      been removed until such time as a hearing for protective order is thereafter

      scheduled and the motion granted. Any time periods set forth herein shall be

      calculated as set forth in Fed. R. Civ. P. 6(a).

20.   Notice of Breach by Third Party: It shall be the obligation of counsel, upon

      hearing of any breach or threatened breach of this Order by a third party, promptly

      to notify counsel for the opposing and producing parties of such breach or

      threatened breach.

21.   Litigation Use Only: All Classified Information materials produced in this litigation,

      whether by a party or nonparty, subpoena, agreement or otherwise, and all

      information contained therein or derived therefrom, shall be used solely for the

      preparation and trial of this action (including any appeals and retrials), and may

      not be used for any other purpose, including business, governmental or

      commercial, or any other administrative or judicial proceedings or actions.

                                             13
22.   Subpoena by Other Courts or Agencies: If another court or an administrative

      agency subpoenas or orders production of Classified Information that a party

      obtained under the terms of this Order, the party receiving the subpoena shall

      promptly notify the party or other person who designated the Classified Information

      of the pendency of such subpoena or order.

23.   Non-Parties: Non-parties who are required to produce Classified Information in

      response to a subpoena, and who in good faith believe that such material contains

      Classified Information, may rely on this Order and apply it to their production.

24.   Responsibility of Attorneys: The attorneys of record are responsible for

      employing reasonable measures to control, consistent with this Order, the

      duplication of, access to, and distribution of copies of Classified Information. The

      attorneys of record further are responsible for employing reasonable measures to

      control, consistent with this Order, the dissemination or revelation of Classified

      Information.

25.   Conclusion of Litigation. Within sixty (60) days after the final conclusion of this

      litigation, including all timely appeals, all Classified Information shall, at the

      receiving party’s option, be destroyed or returned to the Producing Party. Each

      party’s Counsel, however, may retain archival copies of all attorney work product,

      consultant work product, correspondence, expert reports, deposition and trial

      transcripts and exhibits, papers filed with the Court (including exhibits), and

      discovery responses (but not document production) exchanged by the parties. Any

      Classified Information in the archival copy shall remain subject to the provisions of

                                           14
this Order. Any Producing Party may send a letter requesting confirmation of the

destruction or return of the Classified Information, and the receiving party shall

respond to such letter. The terms of this Order shall survive and remain in full force

after the termination of this action, and the Court shall have jurisdiction over the

parties, their attorneys, and all persons to whom Classified Information has been

disclosed for the purpose of enforcing the terms of this Protective Order and/or

redressing any violation thereof. Notwithstanding the provisions of the above

paragraphs, the commitments made by the parties to this litigation shall not extend

to any part of data or information that:

a.     was rightfully known to the receiving party prior to the date the disclosure to

       the receiving party was made by the furnishing party, as evidenced by

       written records;

b.     was known to the public or generally available to the public prior to the date

       the disclosure was received by the receiving party;

c.     becomes known to the public or generally available to the public subsequent

       to the date it was received by the receiving party, through no act or failure

       to act on the part of such receiving party; or

d.     was disclosed or made available to the receiving party at any time by a third

       party having a bona fide right to disclose or make available same to the said

       receiving party.




                                      15
26.   Inadvertent Disclosure of Privileged Information. Resolution of any issues

      related to claims that privileged documents and/or information have been

      inadvertently disclosed shall be governed by Fed. R. Civ. P. 26(b)(5)(B) and

      applicable law.

27.   Reservation of Rights. This Order shall not abrogate or diminish any contractual

      or statutory or other legal obligation or right of any party or person with respect to

      Classified Information. Provided, however, that this Order contemplates the

      production of Classified Information that may be subject to non-privileged

      confidentiality agreement(s) between a party and a non-party. A party who objects

      to producing Classified Information on grounds that such information belongs to a

      non-party under a confidentiality agreement must file a motion for a protective

      order under Fed. R. Civ. P. 26(c) and Local Civil Rule 5. In such instance, the party

      filing the motion bears the burden of demonstrating why such Classified

      Information should not be produced. This Order shall be without prejudice to the

      right of any party to bring before the Court the question of: (1) whether any

      particular material is confidential; (2) whether any particular information or material

      is entitled to a greater or lesser degree of protection; or (3) whether any particular




                                            16
      information or material is admissible, discoverable or relevant to any issue or this

      case, provided that in doing so the party complies with the foregoing procedures.

     DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 28th day of

December 2018.




Copies furnished counsel via CM/ECF




                                           17
                                           EXHIBIT A
                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND


I,                                                     [print or type full name], of


                                                       [print or type full address], declare

under penalty of perjury that I have read in its entirety and understand the Stipulated

Protective Order that was issued by the United States District Court for the Southern

District of Florida on      ______________________________[date] in the case of John

Carlino, et al. v. Erik Alan Davis, et al., 1:18-cv-61620-DPG. I agree to comply with and

to be bound by all the terms of this Stipulated Protective Order, and I understand and

acknowledge that failure to so comply could expose me to sanctions and punishment in

the nature of contempt. I solemnly promise that I will not disclose in any manner any

information or item that is subject to this Stipulated Protective Order to any person or

entity except in strict compliance with the provisions of this Order.

          I further agree to submit to the jurisdiction of the United States District Court for

the Southern District of Florida for the purpose of enforcing the terms of this Stipulated

Protective Order, even if such enforcement proceedings occur after termination of this

action.


_____________                                         ___________________________
Date                                                  Signature




                                                18
